                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


Christina Tosseth, individually and as         )
next best friend of Jaide Tosseth, deceased,   )
                                               )            ORDER
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
Remington Arms Company, LLC and                )
Beretta U.S.A. Corp.,                          )            Case No. 1:18-cr-230
                                               )
               Defendants.                     )


       The court shall hold a status conference with the parties by telephone on April 6, 2020, at

3:00 p.m. CDT. To participate in the conference call, the parties should call (877) 810-9415 and

enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 3rd day of April, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
